Knowlton, J.
Evidence was introduced tending to show that the defendant stole a pocket-book from the pocket of one Delano, as alleged in the indictment. To meet this evidence, the defendant testified in his own behalf, and endeavored to *489explain suspicious appearances testified to by witnesses for tbe Commonwealth. As affecting his credibility, it was competent to sbow tbat at tbe trial in tbe district court, tbe next day after the occurrence, be volunteered to testify in bis own defence in regard to tbe transaction, and gave no such explanation. If bis statement made at tbe last trial bad been true, be would have been likely to make it at tbe first trial.

Exceptions overruled.